Case 1:17-cv-01160-LMB-JFA Document 89-1 Filed 12/29/18 Page 1 of 12 PageID# 2016



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION



  DENISE BAKER, for herself and on behalf of
  all similarly situated individuals,

                 Plaintiff,
                                                       Case No. 1:17-cv-1160(LMB/JFA)
  v.

  NAVIENT SOLUTIONS, LLC,

                 Defendant.




                   DECLARATION OF SETTLEMENT ADMINISTRATOR

         I, Jason M. Stinehart, declare as follows:


         I am a resident of the United States of America, and am over the age of 18. I am a

  Program Manager for Rust Consulting, Inc. (“Rust Consulting”), the Court-appointed notice and

  claims administrator in this action. Unless otherwise stated, I am fully familiar with, and have

  personal knowledge of, the matters stated in this declaration and am competent to testify about

  them if called upon to do so.

                         I.       EXPERIENCE OF RUST CONSULTING

         1.   Rust Consulting specializes in class action notification and claims administration,

  including telephone support and web-based support, direct mail services, claims processing, and

  settlement fund distribution. Founded in 1976, Rust Consulting began its claims administration

  practice in 1989 and has extensive experience in class action matters, having provided services in

  class actions ranging in size from 100 to 100 million settlement class members, and has provided

  notification and/or claims administration services for nearly 6,200 projects.
Case 1:17-cv-01160-LMB-JFA Document 89-1 Filed 12/29/18 Page 2 of 12 PageID# 2017



               II.      OVERVIEW OF RUST CONSULTING’S RESPONSIBILITIES

         2.          Rust Consulting’s responsibilities in this action to date have included the

  following:

           (a)       Performing a reverse look up process on cellular telephone numbers provided by

                     defense counsel to establish a list of Settlement Class members for the purpose of

                     providing Mail Notice. After performing the reverse lookup process, the list of

                     Settlement Class members was then updated using National Change of Address

                     (“NCOA”) database information to search for recent updates to this list.

           (b)       Establishing the settlement website www.BakerTCPAsettlement.com to provide
                     potential Settlement Class Members with access to the Website Notice and other

                     settlement-related documents, as well as the ability to submit a claim form online.

           (c)       Establishing the Post Office Box 44, Minneapolis, MN 55440-0044, to receive

                     claim forms, undeliverable mail, objections, exclusions and correspondence from

                     the Settlement Class.

           (d)       Establishing and maintaining the dedicated telephone number at 1-866-404-0137

                     at which persons in the Settlement Class may call to receive more information

                     regarding the Settlement.

              (e)    Mailing the Court-approved Mail Notice within 60 days of Preliminary Approval

                     to all persons in the Settlement Class who could reasonably be identified through

                     reverse phone number lookups, which informed persons in the Settlement Class of

                     the toll-free number, settlement website, and their rights under the Settlement.

                     The Mail Notice included a tear-off claim form and directed recipients to the

                     settlement website for additional information on how to submit a claim online.

              (f)    Publishing the Publication Notice in two separate national editions of USA Today

                     and one national edition of the U.S. Wall Street Journal.

              (g)    Processing claims received by mail and online.
Case 1:17-cv-01160-LMB-JFA Document 89-1 Filed 12/29/18 Page 3 of 12 PageID# 2018



                                      III.    MAIL NOTICE

          3.    On August 31, 2018, Rust Consulting received a list of 346,163 unique persons

  with associated cellular telephone number(s) who met the definition of a Settlement Class

  Member as indicated in Defendant’s records. Of the 346,163, there were 4,555 which were

  deduped based on name and address. Of the 346,163, there were 90,464 records which did not

  contain a name and address and were sent for reverse phone lookup. Of the 90,464 there were

  8,930 records which could not be located in reverse look-up and therefore did not have a viable

  address to mail notice. Additionally, Rust Consulting processed the Settlement Class Member

  data through an NCOA process to review for recent address updates to this list.

          4.    On October 1, 2018, Rust Consulting caused the Mail Notice, with detachable

  claim form, to be mailed to 225,341 Settlement Class Members via First-Class Postage Pre-Paid

  mail.   As a result of an inoperable print folding machine, the remaining 107,337 were

  subsequently mailed on October 2, 2018, which completed the mailing of 332,678 Notices. A

  true and correct copy of the Mail Notice is attached as Exhibit A.

          5.    As of December 13, 2018, Rust Consulting has received 772 undeliverable Mail

  Notices with an expired forwarding address indicated by the United States Postal Service. Of

  these addresses, 701 were updated and a Mail Notice Package was re-mailed. The remaining 71

  undeliverable Mail Notices with an expired forwarding address were returned after the

  November 30, 2018, claims deadline.

          6.    As of December 13, 2018, Rust Consulting has received 104,542 undeliverable

  Mail Notices which did not indicate an expired forwarding address, and were not deliverable as

  addressed. Of these undeliverable Mail Notices, 101,958 were run through an advanced address

  search (i.e., skip trace) process to attempt to locate a more current address. Based on the

  advanced address search effort, a total of 63,923 Mail Notice Packages have been re-mailed to an

  updated address. The remaining 2,584 undeliverable Mail Notices which did not indicate an

  expired forwarding address were returned after the November 30, 2018, claims deadline.

          7.    As of December 13, 2018, approximately 88 percent or 292,059 of the Mail
Case 1:17-cv-01160-LMB-JFA Document 89-1 Filed 12/29/18 Page 4 of 12 PageID# 2019



  Notices are presumed to have been delivered successfully.

                                     IV.    PUBLISHED NOTICE
            8.     To supplement the direct mail notice campaign, Rust Consulting caused the

  Published Notice to be printed in two separate national editions of USA Today, with a circulation

  of 975,139, on October 1, 2018 and October 12, 2018. Rust Consulting also published the

  Published Notice in one national edition of the U.S. Wall Street Journal, with a circulation of

  1,321,827, on October 1, 2018. These publication notices are attached as Exhibit B.

                           V.     CLASS MEMBER COMMUNICATIONS
            9.     As of December 13, 2018, Rust Consulting has received 13 timely opt-out requests

  and no untimely opt-out requests. A list of the opt-outs is attached as Exhibit C, with a

  corresponding indication of those who are Class Members.

            10.    As of December 13, 2018, Rust Consulting has received no objections to the

  settlement from any Class Members.

            11.    As of December 13, 2018, Rust Consulting has received 51 pieces of general

  correspondence. These are general requests for address updates, or Mail Notice re-mails.

            12.    As of December 13, 2018, Rust Consulting has received 10,344 website hits.

            13.    As of December 13, 2018, Rust Consulting has received 1,152 calls to the toll-free

  number.

                                     VI.     CLAIMS RECEIVED
            14.    As of December 13, 2018, Rust Consulting has received a total of 17,242 unique

  claims, of which 17,004 are both valid and timely. The claims breakdown is as follows:

                 a) Accepted:

                       •   Online Claims: 4,326

                       •   Mailed Claims: 12,916

                 b) Denied:

                       •   Late Claims from Class Members: 123

                       •   Invalid Claims (not signed): 83
Case 1:17-cv-01160-LMB-JFA Document 89-1 Filed 12/29/18 Page 5 of 12 PageID# 2020



                    •   Invalid Claims (phone number not located): 32

          15.   On December 14, 2018, Rust Consulting mailed 115 Cure Letters to class member

  to provide an opportunity to correct their deficiencies either in an unsigned claim form or a

  telephone number which could not be located on the Settlement Class Member List.


  I declare under penalty of perjury under the laws of the United States that the foregoing is true
  and correct.

  Executed on December 14, 2018 in Minneapolis, Minnesota.




                                                      Jason M. Stinehart
Case 1:17-cv-01160-LMB-JFA Document 89-1 Filed 12/29/18 Page 6 of 12 PageID# 2021




                          Exhibit A
                         Mailed Notice
                                                               INSIDE FRONT
   What is this lawsuit about? Plaintiff Denise Baker (“Baker”) filed this lawsuit on October 16, 2017. Baker was listed as a credit reference on
1:17-cv-01160-LMB-JFA Document 89-1 Filed 12/29/18 Page 7 of 12 PageID#
   a borrower’s student loan application, and Navient Solutions, LLC ("NSL") subsequently called her cellular telephone, using a dialing process
   that it contends is manual, in connection with efforts to locate that borrower. Baker alleges that NSL violated the Telephone Consumer
   Protection Act (“TCPA”), 47 U.S.C. § 227, et seq., in making these calls because the dialing technology constitutes an automatic telephone
   dialing system (“ATDS”), within the meaning of the TCPA, and NSL did not have the requisite prior express consent to call her. The parties
   have agreed to a settlement.
   Why did you receive this notice? You received this notice because you may be a member of the following class: Each person who was: (1) listed
   as a credit reference on a student loan application; and (2) called by NSL on a cellular telephone number using dialing technology manufactured
   and/or licensed by Interactive Intelligence, from October 16, 2013 to July 3, 2018, Excluded from the class definition are: (1) persons who
   were listed as credit references on student loan applications and who also have student loans serviced by NSL; (2) persons or entities included
   within the class defined in the Final Approval Order (Dkt. # 177) in Johnson v Navient Solutions, Inc., Case No.: 1:15-cv-0716 (S.D. Ind.);
   and (3) any employees, officers or directors of NSL, any attorneys appearing in this case and any judge assigned to hear this action.
   What does the settlement provide? NSL will establish a settlement fund in the amount of $2,500,000. Out of the settlement fund, NSL
   will pay: (a) settlement compensation to the class members; (b) costs and expenses of administrating the class action settlement; (c) an award
   of attorneys’ fees in an amount up to one-third of the settlement fund, or $833,333, subject to the Court’s approval; (d) costs and expenses
   incurred litigating this matter, not to exceed $35,000, subject to the Court’s approval; and (e) a service award to Baker in an amount up to
   $15,000, subject to the Court’s approval. How much each class member receives depends on how many people make approved claims. Plaintiff
   estimates that the amount of the cash award may be $50.00. At the end of the administration, any remaining funds will be donated to the
   National Endowment for Financial Education.
   What are your legal rights and options? You have four options. First, you may timely complete and return the claim form found on the
   backside of this postcard, or timely submit a claim online at www.BakerTCPAsettlement.com or by calling 1-866-404-0137, in which case
   you will receive a proportionate share of the settlement fund after deducting the above-listed expenses and will release any claim(s) that you
   have against NSL related to the claims. Second, you may do nothing, in which case you will not receive a share of the settlement fund, but
   you will release any related claim(s) that you have against NSL. Third, you may exclude yourself from the settlement, in which case you will
   neither receive a share of the settlement fund, nor release any claim(s) that you have against NSL. Fourth, if you do not exclude yourself from
   the settlement, you may object to the settlement. To obtain additional information regarding the manner in which you may exercise your
   legal rights and options, please visit www.BakerTCPAsettlement.com, or contact the settlement administrator by writing to: Baker Settlement
   Administrator - 6187, PO Box 44, Minneapolis, MN 55440-0044 or by calling 1-866-404-0137.
   When is the final fairness hearing? The Court will hold a final fairness hearing on The hearing date should be February 8, 2019 at 10:00
   a.m. The hearing will take place in the United States District Court for the Eastern District of Virginia, 401 Courthouse Square, Alexandria,
   VA 22314, before the Honorable Leonie M. Brinkema. At the final fairness hearing, the Court will consider whether the settlement is fair,
   reasonable and adequate and, if so, whether it should be granted final approval. The Court will also hear objections to the settlement, if any.
   The Court may make a decision at that time, postpone a decision or continue the hearing.




                                                                INSIDE BACK


                                                                                                                                     Place
                                                                                                                                    Stamp
                                                                                                                                     Here




                                                       Baker v. Navient Solutions, LLC - 6187
                                                       PO Box 44
                                                       Minneapolis, MN 55440-0044
                                                        OUTSIDE FRONT
1:17-cv-01160-LMB-JFA Document 89-1 Filed 12/29/18 Page 8 of 12 PageID#
   This is a notice of a settlement of a               Baker v. Navient Solutions, LLC - 6187
   class action lawsuit.                               PO Box 44
                                                       Minneapolis, MN 55440-0044
   This is not a notice of a lawsuit against
   you.

   If you received a call on your cell phone
   from Navient Solutions, LLC between
   October 16, 2013 and July 3, 2018, you
   may be entitled to compensation as a
   result of the settlement in the class
                                                       *Barcode39*                              - <<SequenceNo>>

   action lawsuit captioned:                           <<NAME1>>
                                                       <<NAME2>>
       Baker v. Navient Solutions, LLC,                <<ADDRESS1>>
        No. 1:17-cv-1160 (E.D. Va.)                    <<ADDRESS2>>
                                                       <<CITY>> <<STATE>> <<ZIP>>
   A federal court authorized this notice.             <<COUNTRY>>
   This is not a solicitation from a lawyer.

    Please read this notice carefully. It
    summarily explains your rights and
   options to participate in a class action
                settlement.




   *Barcode39*                                    Carefully separate at perforation
                                                  UNITED STATES DISTRICT COURT                   OUTSIDE BACK
                                                  EASTERN DISTRICT OF VIRGINIA
                                               Denise Baker v. Navient Solutions, LLC,
                                                 Case No.: 1:17-cv-1160 (LMB/JFA)
                                                        CLAIM FORM
   Claimant ID: «clmntid» 			                                     Name/Address Changes:
   «First Name» «Last Name»			
   «Address1»				
   «City», «State» «Zip»				
   I am a member of the settlement class in Baker v. Navient Solutions, LLC (“NSL”). I affirm that I received one or more
   telephone calls from NSL to a cellular telephone between October 16, 2013 and July 3, 2018.
   IF YOU MOVE, send your CHANGE OF ADDRESS to the Settlement Administrator at the address on the backside of this form.
   Signature:                                                 	         Telephone number on which I received the call(s):
   Date:                                               	
   To Receive A Payment, You Must Enter All Requested Information Above, Sign And Mail This Claim Form, Postmarked
                                           On Or Before November 30, 2018
             Or Submit A Claim Online At www.BakerTCPAsettlement.com On Or Before November 30, 2018.
   To exclude yourself from the class action settlement you must mail a written request for exclusion to the Settlement
                               Administrator, postmarked on or before November 30, 2018.
                  Your request must include the information required by the Court’s July 3, 2018 Order.


   *6187*                                                  *CF*                                        *RUST*
Case 1:17-cv-01160-LMB-JFA Document 89-1 Filed 12/29/18 Page 9 of 12 PageID# 2024




                         Exhibit B
                      Published Notices
                                                Legal Notice
          UNITED STATES DISTRICT COURT EASTERN DISTRICT OF VIRGINIA
0-LMB-JFA Document 89-1 Filed 12/29/18 Page 10 o
    This is a notice of a proposed settlement of a
                 class action lawsuit.
         Baker v. Navient Solutions, LLC, No. 1:17-cv-1160 (LMB/JFA)
            What is the lawsuit about?                  whether the settlement is fair, reasonable and
 Plaintiff Denise Baker (“Baker”) filed this            adequate and, if so, whether final approval of the
 lawsuit on October 16, 2017. Baker was listed as       settlement should be granted.
 a credit reference on a Navient Solutions, LLC’s           What are your rights and options in this
 (“NSL”) borrower’s student loan application, and                           settlement?
 NSL subsequently called her cellular telephone,        If you received a call on your cellular phone from
 using a dialing process that it contends is manual,    NSL between October 16, 2013 and July 3, 2018,
 in connection with efforts to locate that borrower.    as a credit reference on a student loan, here are
 Baker alleges that NSL violated the Telephone          your rights and options:
 Consumer Protection Act (“TCPA”), 47 U.S.C.
 § 227, et seq., in making these calls because          Submit a Claim Form. You must mail a valid
 the dialing technology constitutes an automatic        claim form to the Baker Settlement Administrator,
 telephone dialing system, within the meaning of        Baker Settlement Administrator, PO Box 44,
 the TCPA, and NSL did not have the requisite           Minneapolis, MN 55440-0044 postmarked by
 prior express consent to call her. The parties have    November 30, 2018. Or you must submit a valid
 agreed to a settlement.                                claim through www.BakerTCPAsettlement.com
                                                        by November 30, 2018.
       What does the settlement provide?                Exclude Yourself From The Settlement. You
 NSL will establish a settlement fund in the            may exclude yourself from the settlement, in
 amount of $2,500,000. Out of the settlement            which case you will not receive a payment. If
 fund, NSL will pay: (1) settlement compensation        you wish to exclude yourself from the settlement,
 to class members; (2) the costs and expenses of        you must mail a written request for exclusion to
 administrating the class action settlement; (3)        the settlement administrator, postmarked by
 an award of attorneys’ fees in an amount up to         November 30, 2018.
 one-third of the settlement fund, or $833,333,         Object to the Settlement. If you do not exclude
 subject to the Court’s approval; (4) costs and         yourself from the settlement, you can object to
 expenses incurred litigating this matter, not to       the settlement if you do not believe it is fair,
 exceed $35,000, subject to the Court’s approval;       reasonable, and adequate. If you wish to object,
 and (5) a service award to Baker, in an amount         you must mail a written notice of objection,
 up to $15,000, subject to the Court’s approval.        postmarked by November 30, 2018, to class
 How much each class member receives depends            counsel, NSL’s attorneys, and to the Court.
 on how many people make approved claims.
                                                        Do Nothing. If you do nothing and the Court
 Plaintiff estimates that the amount of the cash
                                                        approves the Settlement Agreement, you will not
 award may be $50.00.
                                                        receive a share of the settlement fund, but you
      When and where will the Court decide              will release any claim you have against NSL
       whether to approve the settlement?               related to the allegations.
 The Court will hold a final fairness hearing on        This is only a summary of the proposed
 February 8, 2019 at 10:00 a.m. The hearing             settlement. For more information, you may
 will take place in the United States District          write to: Baker Settlement Administrator, PO
 Court for the Eastern District of Virginia, 401        Box 44, Minneapolis, MN 55440-0044. You
 Courthouse Square, Alexandria, VA 22314,               can also call: 1-866-404-0137 or visit: www.
 before the Honorable Leonie M. Brinkema. At            BakerTCPAsettlement.com.
 the final fairness hearing, the Court will consider    Do not contact the Court, NSL or NSL’s counsel.

  For More Information: www.BakerTCPAsettlement.com 1-866-404-0137
Case 1:17-cv-01160-LMB-JFA Document 89-1 Filed 12/29/18 Page 11 of 12 PageID# 2026




                            Exhibit C
                            Exclusions
Case 1:17-cv-01160-LMB-JFA Document 89-1 Filed 12/29/18 Page 12 of 12 PageID# 2027




           Sequence   Name                    State   Zip     Class Member
           1          ALEILANIE CAMACHO       PR      961     Yes
           2          CATHY TARVER            MS      39532   Yes
           3          DAVID KELLAWAY          CO      81523   Yes
           4          DOMINIC PONTELLO        MO      63301   Yes
           5          DOUGLAS SOO             FL      32407   Yes
           6          GWENDOLYN IRVIN         OR      97526   Yes
           7          HALEY HARTSOOK          TN      37934   Yes
           8          HELGA MALDONADO         PR      725     Yes
           9          LAURA SALYERS           WV      25801   Yes
           10         RENITA COVINGTON        MO      64138   Yes
           11         SANDRA SWEET            NY      12302   Yes
           12         PANZARELLA, JOSHUA      PA      19473   No
           13         PANZARELLA, ELIZABETH   PA      19473   No
